DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 23 June 2021 has been entered in full.  Claims 1-4, 12, and 19-22 are amended.  Claims 29-45 are cancelled.
Claims 1-28 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-28, drawn to a protein comprising a first antigen binding unit specifically binding to DLL3, in the reply filed on 23 June 2021 is acknowledged.  Applicant’s election of VL CDRs corresponding to SEQ ID NOs: 13-15 and VH CDRs corresponding to SEQ ID NOs: 16-18 (and VL SEQ ID NO: 41 and VH SEQ ID NO: 42) as the species of amino acid sequences for the first antigen binding unit is acknowledged.  Lastly, Applicant’s election of VL CDRs corresponding to SEQ ID NOs: 55-57 and VH CDRs corresponding to SEQ ID NOs: 58-60 (and VL SEQ ID NO: 67 and VH SEQ ID NO: 68) as the species of amino acid sequences for the second antigen binding unit is also acknowledged.
Claims 1-28 are under consideration in the instant application.

Claim Objections
1.	Claims 3, 7, 19,-22, and 24 are objected to because of the following informalities:  

1b.	In claim 24, line 2, after the phrase “Ser linker,”, the word “is” should be deleted.
1c.	In claims 7 and 24, lines 1-2, the terms “Gly” and “Ser” should be spelled out.
1d.	Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 9, 10, 17, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claims 9 and 10 are rejected as being indefinite because the claim refers to a first and second Fc domain while also reciting specific mutations at specific amino acid positions.  The metes and bounds of the claim cannot be determined because it is not clear what Fc molecule these mutations are referring to.  For instance, are the mutations in IgG1, IgG2, IgG3, IgG4, IgM, or IgA?  Without knowing the reference Fc molecule, one skilled in the art would not be apprised of the correct locations of the amino acid substitutions.
and/or the second antigen binding unit of a protein under conditions allowing expression of the protein of claim 1 (emphasis added by Examiner).  The recitation of “and/or” in line 3 thus allows for two interpretations of claim 17.  In the first interpretation, the cultivated host cell is transfected with an expression vector encoding both the first and second antigen binding units (and thus, expressing the protein of claim 1).  In the second interpretation, the cultivated host cell is transfected with an expression vector that encodes either the first binding antigen unit OR the second antigen binding unit. In this interpretation, the protein of claim 1 would not be expressed because only one of the antigen binding units is expressed.  Please note that this issue could be overcome by amending claim 17, line 3 to recite, for example, “…first antigen binding unit and the second….”.
2c.	Claims 25 and 26 are rejected as being indefinite because the claims refer to the first heavy chain and second heavy chain (of claim 18) while also reciting specific mutations at specific amino acid positions. The metes and bounds of the claims cannot be determined because it is not clear what specific sequences, species, or organism these mutations are referring to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0166661).
	Chen et al. teach anti-CD3 antibodies (including bispecific anti-CD3 antibodies that bind to CD3 and a second biological molecule) (page 1, [0005-0006]; page 165, [1280]).  Chen et al. disclose an isolated nucleic acid encoding an anti-CD3 antibody, wherein such nucleic acid encodes an amino acid sequence comprising the VL and/or an amino acid sequence comprising the VH of the antibody (page 165, [1280]).  Chen et al. continue to state that one or more vectors comprising such nucleic acid is also provided (page 165, [1280-1281]).  Chen et al. teach that a host cell comprising a (i) a vector comprising a nucleic acid that encodes an amino acid sequence comprising the VL of the antibody and an amino acid sequence comprising the VH of the antibody, or (ii) a first vector comprising a nucleic acid that encodes an amino acid sequence comprising the VL of the antibody and a second vector comprising a nucleic acid that encodes an amino acid sequence comprising the VH of the antibody (page 165, [1280]).


4.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raum et al. (US 2017/0037130).
	Raum et al. teach a bispecific antibody construct comprising a first binding domain which binds to human DLL3 and a second binding domain which binds to human CD3 (page 10, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Raum et al. (US 2017/0037130) and Ganesan et al. (US 2017/0002097).
	Raum et al. teach a bispecific antibody construct comprising a first binding domain which binds to human DLL3 and a second binding domain which binds to human CD3 (page 10, 
	Raum et al. do not teach a first and/or second peptide linker comprising 26 to 42 amino acids, 30 to 40 amino acids, 34 to 40 amino acids, or 36 to 39 amino acids.  Raum et al. do not disclose that said first linker and/or second linker is a gly-ser linker, selected from the group consisting of the amino acid sequence of SEQ ID NO: 89 or an amino acid sequence wherein said first and second peptide linker comprise the same sequence.  Raum et al. also do not teach specific substitutions in the first and second heavy chains.
	Ganesan et al. teach a protein comprising at least two binding units that are specific to two different epitopes, wherein the protein comprises a first heavy chain and a first light chain forming a first binding unit and a second heavy chain and a second light chain forming a second binding unit (page 1, [0014]).  Ganesan et al. disclose that the first heavy chain and second heavy comprise one or more amino acid changes, such as T366Y, T366W, T366S, L368A, Y407V, Y407T, S354C, and Y349C (page 1, [0014]).  Ganesan et al. also indicate that the first and/or second heavy chain further comprises H435R, Y436F, L234A, or L235A (page 1, [0014]; page 5, [0068-0072]; page 6, [0076]; page 10, [0126-0127]).  Ganesan et al. teach a linker used in the protein comprises 26 to 42 amino acids, 30 to 40 amino acids, 34 to 40 amino acids, or 36 to 39 amino acids (page 2, [0017-0020]; page 3, [0043]).  Ganesan et al. state that the first and/or second linker comprises glycine and serine amino acids, may be identical, and may comprise the amino acid sequence of SEQ ID NO: 40 (page 3, [0044-0045]; page 5, [0074]; Figure 8; Table 2).  It is noted that the amino acid sequence of SEQ ID NO: 40 of Ganesan et al. is 100% 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the bispecific antibody construct comprising a first binding domain which binds to human DLL3 and a second binding domain which binds to human CD3 as taught by Raum et al. by utilizing the linkers and first/second antigen binding unit substitutions as taught by Ganesan et al.  The person of ordinary skill in the art would have been motivated to make those modifications in order to (i) facilitate proper formation of a desired three-dimensional DLL3/CD3 antibody structure for antigen binding and (ii) reduce formation of homodimers of the heavy chains and enhance purification of the DLL3/CD3 bispecific antibody (see for example, Ganesan et al., page 1, [0014]; page 2, [0016]; page 5, [0068, 0071]; page 7, [0096]). The person of ordinary skill in the art reasonably would have expected success because functional bispecific antibodies were already being generated with various linkers and substitutions at the time the invention was made (see for example, Ganesan et al., Table 4).  Also, a person of ordinary skill in person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.



Conclusion
	Claims 9, 10, 13, 15, 16, 17, 18, and 23-27 are rejected.  Claim 3, 7, 19, 20, 21, and 22 are objected.  Claims 1, 2, 4-8, 11, 12, 14, and 28 are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chowdhury et al. US 2014/0348839 (teach bispecific antibodies and Fc region modifications (pages 9-10, 21-23)

Croasdale et al. US 2010/0322935 (teach multispecific antibodies with Fc region modifications (pages 4-6))

Dixit et al..  US 2014/0072581 (teach single chain constructs with various linker lengths (pages 7-8; page 17, [0195]; pages 18-19))

Eckelman et al. US 2019/0330366 (multispecific polypeptide constructs that comprise a first component comprising an Fc region and a second component comprising a CD3-binding region, coupled by a linker; also teach Fc modifications (page4, column 2); teach the multispecific construct may comprise a tumor-associated antigen binding domain, including DLL3 (page 3, [0019-0024); do not teach the DLL3 sequences of the instant claims or the specific order of chain fusion as recited in instant claim 18)

Hipp et al. Cancer Res 79 (Suppl 13): 539, March 2019 (some of the instant inventors; teach a bispecific DLL3/CD3 IgG-like T cell engager; do not teach any specific sequences or structural format of the antibody))

Hudson, L.J. US 2016/0032006 (teach DLL3 antibodies and that such antibodies may be bispecific (page 12))

Kufer et al.  US 2017/0275373 (teach single chain antibody construct comprising two binding domains, wherein one of the binding domains is targeted to CD3)

Kufer et al. Trends Biotechnol 22(5): 238-244, 2004 (review of bispecific antibodies)

Owen et al.  J Hematol Oncol 12: 61, 2019 (review of DLL3 and targeted therapy, including Bite and CAR T-cells (pages 5-6)) 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
23 August 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647



Appendix A

Qy=  SEQ ID NO: 89 from the instant application
Db= SEQ ID NO: 40 from Ganesan et al. (US 2017/0002097)                                                                                                                                                                                                        
US-15-196-694-40
; Sequence 40, Application US/15196694
; Publication No. US20170002097A1
; GENERAL INFORMATION
;  APPLICANT: BOEHRINGER INGELHEIM INTERNATIONAL GMBH
;  TITLE OF INVENTION: MULTI-SPECIFIC BINDING PROTEINS
;  FILE REFERENCE: 09-0642-US-2
;  CURRENT APPLICATION NUMBER: US/15/196,694
;  CURRENT FILING DATE: 2016-06-29
;  PRIOR APPLICATION NUMBER: 62/186,423
;  PRIOR FILING DATE: 2015-06-30
;  NUMBER OF SEQ ID NOS: 56
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 40
;  LENGTH: 38
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-196-694-40

  Query Match             100.0%;  Score 190;  DB 16;  Length 38;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGGSEGKSSGSGSESKSTEGKSSGSGSESKSTGGGGS 38
              ||||||||||||||||||||||||||||||||||||||
Db          1 GGGGSEGKSSGSGSESKSTEGKSSGSGSESKSTGGGGS 38